Citation Nr: 1045163	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  04-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a psychiatric disability, to include posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in November 
2009, at which time it was remanded for additional development.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board notes the Veteran originally filed a service connection 
claim for PTSD.  Based on the evidence of record, however, the 
Board has recharacterized his claim as service connection for a 
psychiatric disability, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that a Veteran's claim 
for service connection is properly understood as a claim for 
compensation for symptomatology regardless of how the 
symptomatology is diagnosed).  


FINDING OF FACT

The Veteran has presented competent evidence of a current 
diagnosis of anxiety disorder with panic attacks and agoraphobia, 
which began during or is otherwise related to military service.  


CONCLUSION OF LAW

The award of service connection for anxiety disorder with panic 
attacks and agoraphobia is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks service connection for a psychiatric 
disability, to include PTSD.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107.  

The Veteran's service treatment records indicate he was seen on 
several occasions during military service for various subjective 
complaints, including nervousness, headaches, dizziness, and 
occasional unconsciousness.  A diagnosis of situational reaction 
disorder was rendered in March 1970.  Later that same year, he 
exhibited severe depression and suicidal thoughts.  A passive-
aggressive personality disorder was diagnosed.  His service 
personnel records also indicate the Veteran was preoccupied with 
leaving military service.  

Since service, the Veteran has reported chronic nervousness, 
depression, social isolation, and poor sleep.  While the Veteran 
is not competent, as a layperson, to render diagnoses of 
psychiatric disabilities, he is competent to testify regarding 
observable symptomatology such as the psychiatric symptoms 
reported.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Since service, the Veteran 
has been diagnosed as having various psychiatric disorders by 
competent medical examiners.  His diagnoses have included PTSD, 
depression, and generalized anxiety disorder.  

In order to determine the existence and etiology of any current 
psychiatric disability, the Veteran was afforded a VA examination 
in August 2010.  The examiner reviewed the claims file, including 
the Veteran's service treatment records, prior to his psychiatric 
examination of the Veteran.  Upon evaluation of the Veteran, the 
examiner determined current diagnoses of anxiety disorder, with 
panic attacks and agoraphobia, and depression were warranted.  
Regarding a diagnosis of PTSD, the examiner found only part of 
the diagnostic criteria were met for that disorder.  The examiner 
also stated, however, that the Veteran's anxiety disorder was 
"directly caused by military service."  

Upon review of the record as a whole, the Board finds competent 
evidence of a current disability, anxiety disorder with panic 
attacks and agoraphobia, which began or resulted from military 
service, according to a competent medical expert.  In light of 
38 U.S.C.A. § 5107(b), service connection for anxiety disorder 
with panic attacks and agoraphobia is thus warranted.  


ORDER

Entitlement to service connection for anxiety disorder, with 
panic attacks and agoraphobia, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


